            Case 2:20-cv-00942-RFB-VCF Document 4 Filed 06/29/20 Page 1 of 6


1
                                      UNITED STATES DISTRICT COURT
2

3                                             DISTRICT OF NEVADA
                                                          ***
4
      LAMONT GARNER KARRIEM,
5                                                             Case No. 2:20-cv-00942-RFB-VCF
                             Plaintiff,
6     vs.
                                                              ORDER
7     EXTENDED STAY AMERICA INC., et al.,
                                                              APPLICATION TO PROCEED IN FORMA
8                            Defendants.
                                                              PAUPERIS (EFC NO. 1); COMPLAINT (ECF
9
                                                              NO. 1-1)

10          Before the Court are pro se plaintiff Lamont Garner Karriem’s application to proceed in forma

11   pauperis (ECF No. 1) and complaint (ECF No. 1-1). Karriem’s (1) in forma pauperis application is

12   granted; (2) his complaint is dismissed without prejudice, with leave to amend.
13                                                   DISCUSSION
14
            Karriem’s filings present two questions: (1) whether Karriem may proceed in forma pauperis
15
     under 28 U.S.C. § 1915(e) and (2) whether Karriem’s complaint states a plausible claim for relief.
16
     I.     Whether Karriem May Proceed In Forma Pauperis
17
            Under 28 U.S.C. § 1915(a)(1), a plaintiff may bring a civil action “without prepayment of fees or
18
     security thereof” if the plaintiff submits a financial affidavit that demonstrates the plaintiff “is unable to
19
     pay such fees or give security therefor.” Plaintiff’s application to proceed in forma pauperis includes a
20

21   declaration under penalty of perjury that plaintiff is unable to pay the costs of these proceedings. (ECF

22   No. 1). Plaintiff’s affidavit states that he has no wages and no assets. (Id.) Plaintiff’s application to

23   proceed in forma pauperis is granted.

24

25   //
            Case 2:20-cv-00942-RFB-VCF Document 4 Filed 06/29/20 Page 2 of 6



     II.    Whether Karriem’s Complaint States a Plausible Claim
1
                a. Legal Standard
2

3           Because the Court grants Karriem’s application to proceed in forma pauperis, it must review

4    Karriem’s complaint to determine whether the complaint is frivolous, malicious, or fails to state a

5    plausible claim. 28 U.S.C. § 1915(e)(2)(B). Federal Rule of Civil Procedure 8(a)(2) provides that a

6    complaint must contain “a short and plain statement of the claim showing that the [plaintiff] is entitled
7    to relief.” The Supreme Court’s decision in Ashcroft v. Iqbal states that to satisfy Rule 8’s requirements,
8
     a complaint’s allegations must cross “the line from conceivable to plausible.” 556 U.S. 662, 680 (2009)
9
     (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547, (2007)). Rule 12(b)(6) of the Federal Rules
10
     of Civil Procedure provides for dismissal of a complaint for failure to state a claim upon which relief can
11
     be granted. A complaint should be dismissed under Rule 12(b)(6) "if it appears beyond a doubt that the
12
     plaintiff can prove no set of facts in support of his claims that would entitle him to relief." Buckey v. Los
13
     Angeles, 968 F.2d 791, 794 (9th Cir. 1992).
14
            “[A] pro se complaint, however inartfully pleaded, must be held to less stringent standards than
15

16   formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

17   Gamble, 429 U.S. 97, 106 (1976)). If the Court dismisses a complaint under § 1915(e), the plaintiff

18   should be given leave to amend the complaint with directions as to curing its deficiencies, unless it is

19   clear from the face of the complaint that the deficiencies could not be cured by amendment. Cato v.
20
     United States, 70 F.3d 1103, 1106 (9th Cir. 1995).
21
                b. Plaintiff’s Complaint
22
             Karriem brings claims for invasion of privacy, false imprisonment, assault and battery,
23
     intentional infliction of emotional distress, conspiracy to interfere with civil rights, and breach of
24
     contract against Extended Stay America, Inc., ESH Hospitality, Inc., and Elix Nunez because it
25

                                                           2
               Case 2:20-cv-00942-RFB-VCF Document 4 Filed 06/29/20 Page 3 of 6



     allegedly cooperated with law enforcement prior to his October 2018 arrest. (ECF No. 1-1 at 2). On May
1
     15, 2020, plaintiff brought similar claims in another case, Karriem v. Cellco Partnership Inc., d/b/a
2

3    Verizon Wireless Inc., 2:20-cv-00884-JAD-VCF (“Karriem I”) against Verizon Wireless for allegedly

4    cooperating with law enforcement prior to the same October 2018 arrest. Plaintiff initiated the instant

5    case (“Karriem II”) on May 26, 2020.

6              a. The First to File Rule and Claim Splitting
7              “[T]he "first-to-file" rule (also called the "first-filed" or the "prior pending action" rule) dictates
8
     that, in the absence of "exceptional circumstances," the later-filed action should be stayed, transferred or
9
     dismissed[ ].” Colortyme Fin. Servs. v. Kivalina Corp., 940 F. Supp. 269, 272 (D. Haw. 1996), citing to
10
     Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 94-95 (9th Cir. 1982). “Dismissal of the duplicative
11
     lawsuit, more so than the issuance of a stay or the enjoinment of proceedings, promotes judicial
12
     economy and the ‘comprehensive disposition of litigation.’” Adams v. Cal. Dep't of Health Servs., 487
13
     F.3d 684, 692 (9th Cir. 2007); citing to Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342 U.S. 180,
14
     184, 72 S. Ct. 219, 221 (1952). “In a situation such as here, where one district court had duplicative suits
15

16   contemporaneously pending on its docket, we conclude, as did the Supreme Court in an analogous

17   situation, that "[n]ecessarily, an ample degree of discretion, appropriate for disciplined and experienced

18   judges, must be left to the lower court[ ].” Adams, 487 F.3d at 692 citing to Kerotest Mfg. Co., 342 U.S.

19   at 184.
20
               The first-filed rule should not be departed from except in cases of, “rare or extraordinary
21
     circumstances, inequitable conduct, bad faith, or forum shopping.” EEOC v. Univ. of Pennsylvania, 850
22
     F.2d 969, 972 (3d Cir. 1988). “The prior pending action doctrine is one of federal judicial efficiency to
23
     avoid placing an unnecessary burden on the federal judiciary, and to avoid the embarrassment of
24
     conflicting judgments, and provides that where there are two competing lawsuits, the first suit should
25

                                                              3
             Case 2:20-cv-00942-RFB-VCF Document 4 Filed 06/29/20 Page 4 of 6



     have priority[.]” Curcio v. Hartford Fin. Servs. Grp., 472 F. Supp. 2d 239, 241 (D. Conn. 2007). “A
1
     plaintiff is required to bring at one time all of the claims against a party or privies relating to the same
2

3    transaction or event.” Adams, 487 F.3d at 686.

4            A related legal doctrine, called claim-splitting, is a "sub-species" of res judicata. MLC

5    Intellectual Prop., LLC v. Micron Tech., Inc., No. 19-cv-03345-EMC, 2019 U.S. Dist. LEXIS 174870,

6    at 10 (N.D. Cal. Oct. 8, 2019). The doctrine provides that a party may not split a cause of action into
7    separate grounds of recovery and raise the separate grounds in successive lawsuits. In re PersonalWeb
8
     Techs., LLC, 2019 U.S. Dist. LEXIS 56804, at 49 (N.D. Cal. Mar. 13, 2019). Claim splitting differs
9
     from res judicata because it does not require that there be a final judgment. Adams at 487 F.3d at 692 (In
10
     considering whether a second action is duplicative for purposes of claim splitting, a court borrows from
11
     the test for res judicata and analyzes, “whether, assuming that the first suit were already final, the second
12
     suit could be precluded pursuant to claim preclusion”) “Plaintiffs generally have no right to maintain
13
     two separate actions involving the same subject matter at the same time in the same court and against the
14
     same defendant." Adams, 487 F.3d at 688.
15

16           Plaintiff initiated Karriem I before this case, so Karriem I is the first filed case. Karriem brings

17   similar claims regarding the same subject matter, i.e., he split his claims, because both cases bring

18   claims multiple companies’ and their alleged cooperation with law enforcement leading to his 2018

19   October arrest. Pursuant to the first filed rule, or the prior action pending doctrine, the first case filed
20
     (Karriem I) should have priority. The plaintiff may file a motion to amend his complaint in Karriem I.
21
             Dismissal of this case is appropriate because dismissal serves judicial efficiency. Because the
22
     rule against claim splitting forecloses plaintiff’s ability to bring two separate actions involving the same
23
     subject matter at the same time in the same court, the Court dismisses this case. Plaintiff may, however,
24
     file an amended complaint if he believes this case should remain on the docket.
25

                                                            4
            Case 2:20-cv-00942-RFB-VCF Document 4 Filed 06/29/20 Page 5 of 6



                    The Younger Doctrine
1
             It appears the plaintiff is not currently incarcerated, but it is unclear if the plaintiff still has
2

3    criminal charges pending against him or if his prior charges are subject to appeal. The United States

4    Supreme Court has found that absent extraordinary circumstances, federal courts must not interfere with

5    pending state criminal prosecutions, even if the civil litigant alleges violations of his constitutional

6    rights. Younger v. Harris, 401 U.S. 37, 43 (1971). Pursuant to the Younger abstention doctrine federal
7    courts may not stay or enjoin pending state criminal court proceedings, nor grant monetary damages for
8
     constitutional violations arising from them. Mann v. Jett, 781 F.2d 1448, 1449 (9th Cir. 1986).
9
            The plaintiff cannot bring claims against the defendants for cooperating with law enforcement
10
     prior to his arrest if the state proceeding is pending. Once the state proceeding has run its course, the
11
     Court can decide whether the damages action should proceed. The Court dismisses this action without
12
     prejudice: the plaintiff may file an amended complaint that addresses these issues.
13
            ACCORDINGLY,
14
            IT IS ORDERED that Karriem’s application to proceed in forma pauperis (ECF No. 1) is
15

16   GRANTED.

17          IT IS FURTHER ORDERED that the Clerk of Court shall file the Complaint (ECF No. 1-1).

18          IT IS FURTHER ORDERED that Karriem’s complaint (ECF No. 1-1) is DISMISSED

19   WITHOUT PREJUDICE.
20
            IT IS FURTHER ORDERED that Karriem has until Wednesday, July 29, 2020 to file an
21
     amended complaint addressing the issues discussed above. Failure to timely file an amended complaint
22
     that addresses the deficiencies noted in this Order may result in a recommendation for dismissal with
23
     prejudice.
24
            IT IS FURTHER ORDERED that if an amended complaint is later filed, the Clerk of the Court is
25

                                                             5
            Case 2:20-cv-00942-RFB-VCF Document 4 Filed 06/29/20 Page 6 of 6



     directed NOT to issue summons on the amended complaint. The Court will issue a screening order on
1
     the amended complaint and address the issuance of summons at that time, if applicable. See 28 U.S.C. §
2

3    1915(e)(2).

4                                                     NOTICE

5           Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and

6    recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
7    of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
8
     may determine that an appeal has been waived due to the failure to file objections within the specified
9
     time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file
10
     objections within the specified time and (2) failure to properly address and brief the objectionable issues
11
     waives the right to appeal the District Court's order and/or appeal factual issues from the order of the
12
     District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch.
13
     Dist., 708 F.2d 452, 454 (9th Cir. 1983).
14
            Pursuant to LR IA 3-1, the plaintiff must immediately file written notification with the court of
15

16   any change of address. The notification must include proof of service upon each opposing party’s

17   attorney, or upon the opposing party if the party is unrepresented by counsel. Failure to comply with this

18   rule may result in dismissal of the action.

19          IT IS SO ORDERED.
20
            DATED this 29th day of June 2020.
21
                                                                  _________________________
22                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25

                                                          6
